In an action to restrain defendants from interfering with plaintiff’s use of a driveway, plaintiff appeals from the judgment dismissing his complaint and granting defendants judgment on their counterclaim, restraining plaintiff from using the said driveway. Plaintiff also appeals from an order denying his motion to set aside the judgment and for a new trial. Judgment and order unanimously affirmed, without costs. No opinion. Present — Close, P. J., Hagarty, Adel, Lewis and Aldrich, JJ. [See post, p. 902.]